Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Tsai (US 20130148273) considered in combination with Lin (JP 3102032U) fail to disclose or teach the following: 
“and wherein the at least two adiusting elements are formed by adiusting wheels which are arranged concentrically and axially in succession and which protrude from the body on at least one side thereof” as claimed in claim 1.   
Although Atkinson (US 3611761) and Liu et al. (US 8047032 B1), each teaches of adiusting wheels arranged concentrically and axially in succession and which protrude from the body on at least one side for combination lock devices, respectively, however, there lacks sufficient rationale or articulated reasoning with rational underpinning to support the conclusion of obviousness, to combine Atkinson or Liu to modify Tsai in view of Lin (without hindsight reasoning gleened from claimed invention of claim 1), and thus Examiner submits that Atkinson and Liu cannot be used as secondary references in combination with Tsai and Lin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DING Y TAN/Examiner, Art Unit 3632            
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632